Grant, J.
(after stating the facts). 1. Are the relators, as a matter of law, entitled to a preliminary injunction ? 2. If they are not, did the circuit judge abuse *469the discretion, which the law places in him, in denying a preliminary injunction pending the hearing ? These are the questions which we understand are now presented to this court. The second question is very readily answered in the negative. The relators conceded upon the hearing in the court below and in this court that the rates fixed by the commission are not confiscatory, but afford some remuneration over and above the expenses. They were accorded a full hearing before the commission, but chose to put in no testimony before it, and to furnish no information as a basis for the determination of just rates by the commission. The law expressly makes the rates fixed by the commission prima facie lawful and reasonable, and casts the burden of proof to the contrary upon the railroad companies contesting. Neither have they made application, as the law provides, to the commission to change the rates.
It further appears that the roads of these relators, with perhaps one exception, extend into the State of Indiana, and that for about two years they have been operating in that State under rates fixed by the act of the legislature, much lower on the average than those fixed by the commission in this case, and without any protest or attempt to test the validity of the rates. Under these circumstances, the relators have made no case appealing to the conscience of the court to exercise a discretion in their behalf.
Counsel for the relators attack certain provisions of the law (Act No. 312, Pub. Acts 1907) as unconstitutional:
(1) Section 16, in that it prescribes a punishment for failure to collect the rates fixed by the order of the commission pending a judicial determination of their validity; and also makes it an offense punishable by fine or imprisonment for the carrier to charge, demand, collect, or receive greater or less compensation than that prescribed in the order of the commission.
(2) In that the act confers upon the commission legislative and executive powers.
(3) Section 26, in that it confers upon the courts the power to establish rates, if those found by the commission are unlawful or unreasonable.
*470In view of the conclusion we have reached, to deny a preliminary injunction, and the fact that the relators must therefore proceed to adopt and charge the rates fixed by the commission until the final hearing on the merits, we will dispose of two of the questions above raised. The rates fixed by the commission and now attacked are maximum rates. The carriers may within those rates fix lesser rates, provided there is no discrimination or rebating. The statute is aimed to prevent discrimination and rebating, and not to prevent carriers from charging rates less than the maximum, provided they treat all their customers alike. It follows that between competing points, where the haul of one road is longer than that of the other, the one having the longer haul may charge the same rates as are charged by the one having the shorter haul.
We do not construe the provisions of this act to lodge in the courts the power to establish rates. The power conferred upon the courts is solely to determine whether the rates are confiscatory or unreasonable. If the courts should so find, they are not authorized to determine what are reasonable, but the matter must again be referred to the commission to establish other rates. If they are found to be reasonable, the courts will sustain the action of the commission. If, however, it should be determined that such power was conferred upon the courts and is unconstitutional, the act would still be held valid, because it could stand with that clause eliminated from the statute. Courts declare legislative enactments invalid only when they are able to determine from the act itself that the legislature would not in all probability have enacted the law with the objectionable features eliminated. This act expressly declares that, so long as the main purpose and object of the act can be sustained, any provision held void shall not affect its validity. We are not now prepared to hold that, if all the provisions which counsel for relators now attack should be held void, it would invalidate the entire law. Similar acts have been sustained by the courts of many of the States, and we prefer to reserve *471this important question until the final hearing. We the more readily reach this conclusion because, from the record now before us, it does not appear that the relators are liable to be deprived of any of their rights.
Preliminary injunctions have been denied in similar cases by the Federal courts. Capital City Gaslight Co. v. City of Des Moines, 72 Fed. 829; Tilley v. Railroad Co., 5 Fed. 641; Chicago, etc., R. Co. v. Dey, 38 Fed. 656; In re Arkansas Railroad Rates, 163 Fed. 141.
In this connection the case of Ex parte Young, 209 TJ. S. 123 (13 L. R. A. [N. S.]932), has received due consideration. The facts in that case are so different from those in this, that we are of the opinion it does not control here. In that case the order complained of was made without a hearing. The law made every agent of the corporation violating its provisions guilty of a gross misdemeanor, punishable by a fine of not less than $2,500 nor more than $5,000 for the first offense, and not less than $5,000 nor more than $10,000 for each subsequent offense, and imposed a like penalty upon the corporation. By another act involved in that case any officer, agent, or representative of the corporation violating any provision of the act was made guilty of a felony, punishable by a fine not to exceed $5,000, or by imprisonment in the State prison for a period not exceeding five years, or both. It was held that the purpose and the effect of the law was to intimidate the company and its officers from resorting to the courts to test the validity of the legislation, and that “the result is the same as if the law in terms prohibited the company from seeking judicial construction of laws which deeply affect its rights.” We cannot hold that the penalties provided in the law now before us are within the condemnation of that case. The statute of Michigan provides for a hearing before the commission, and for giving notice of such a hearing to all the railroad companies to be affected thereby.
A petition by proper parties in accordance with the law was presented to the commission, setting forth the facts *472and reasons for claiming that the rates were exorbitant. Due notice was served, and the parties appeared; the commission took testimony, and gave the relators ample opportunity to produce evidence and present their views. Various hearings were had, the commission deliberated six months, and no reason appears upon this record for believing that this important body did not exercise their best judgment in fixing the rates. Usually laws of this character are enforced by providing penalties, and those wishing to determine the validity of such a law violate its provisions and test the question in a suit at law, as was done in People v. Railway Co., 116 Mich. 132.
The act here in question provides for a speedy remedy for parties, claiming to be aggrieved by the order of the commission, by a resort to a court of equity, and provides for an expeditious hearing. Such suit is given precedence both in the circuit and Supreme courts over all other cases. The bill in this case was filed February 13th, and answer filed the 16th of February. We find no good reason appearing upon this record why the case could not have been heard in the court below and a final determination had in this court within 60 days from the time of filing the bill. More than that time has already elapsed since the answer to the bill was filed. There is no attempt by this law to prevent a judicial determination upon the action of the commission. On the contrary, every reasonable facility is offered to parties complaining for a prompt appeal to the courts. The facts and enactment in this ease bear little resemblance to the facts and the enactment in Ex parte Young. The legislature has expressly lodged in the circuit court in chancery the power and discretion to determine whether in a given case a preliminary injunction should issue pending the hearing upon the merits. We do not think the relators, as a matter of law, are entitled to the preliminary injunction.
Notwithstanding the strictures made by counsel for the respondent upon the action of the relators and their coun*473sel, it may be fairly assumed that relators and their counsel have acted in good faith and in reliance upon what they conceived to be their right. It may therefore be possible that the relators should have a brief additional time within which to prepare their schedules and comply with the order of the commission.
The writ of mandamus is therefore denied, and the case remanded to the circuit court with leave on the part of the relators to apply to that court for such additional time.
Blair, C. J., and Montgomery, McAlyay, and Brooke, JJ., concurred.